 656305 NLRB No. 79DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Charge in Case 6±CA±22351 was filed on January 2, 1990,and amended on February 28, 1990.2The charge in Case 6±CA±22356 was filed on January 4, 1990,and amended on February 28, 1990.3The charge in Case 6±CA±22356 was filed on January 5, 1990,and amended on February 28, 1990.4Pursuant to two requests from Respondent FJN's counsel for ex-tensions of time to file an answer, two extensions were granted but
no answer was filed. On July 3, 1990, an order postponing hearing
indefinitely pending settlement issued.5On December 10, 1990, the Chapter 13 standing trustee filed adocument which asserted that Filip J. Novac is a debtor in a vol-untary Chapter 13 bankruptcy proceeding filed July 30, 1990, and
that, under the Bankruptcy Code, the trustee has no authority to cor-
rect any improper business practice. The trustee requested that the
complaint in Case 6±CA±22998 be dismissed as to the trustee. Al-
though the document was titled ``Response to Complaint,'' it did not
purport to respond to the complaint allegations in Case 6±CA±
22998.6The Notice to Show Cause directed parties to respond to theBoard in Washington, D.C., by March 28, 1991.7The Regional Office contacted counsel for Filip J. Novac to de-termine whether the document was intended to be a response to the
complaint in Case 6±CA±22998 or a response to the Board's Notice
to Show Cause and was informed that it was intended to respond
to the Notice to Show Cause. Although the document did not com-
ply with the filing requirements specified in the Notice to Show
Cause, the Board's Executive Secretary accepted the document.Filip J. Novac, d/b/a FJN Manufacturing and Debo-rah J. Kemp and Diane Smith and Mid-Atlan-tic Regional Joint Board a/w Amalgamated
Clothing and Textile Workers Union, AFL±
CIOFilip J. Novac, d/b/a FJN Manufacturing and/orJovanca Novac, d/b/a KD Sportswear and Mid-Atlantic Regional Joint Board a/w Amal-
gamated Clothing and Textile Workers Union,
AFL±CIO. Cases 6±CA±22351, 6±CA±22356, 6±CA±22361, and 6±CA±22998November 21, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHUpon charges filed by Deborah Kemp, an Indi-vidual,1by Diane Smith, an Individual,2and by Mid-Atlantic Regional Joint Board a/w Amalgamated
Clothing and Textile Workers Union, AFL±CIO,3against the Respondent, Filip J. Novac, d/b/a FJN
Manufacturing (Respondent FJN), the General Counsel
of the National Labor Relations Board, on March 1,
1990, issued an order consolidating cases, consolidated
complaint and notice of hearing alleging that Respond-
ent FJN has violated Section 8(a)(1), (3), (4), and (5)
of the National Labor Relations Act. Although prop-
erly served copies of the charges, amended charges,
and consolidated complaint, Respondent FJN has failed
to file an answer.4Upon charges filed in Case 6±CA±22998 on Sep-tember 10, 1990, and amended on November 9, 1990,
by Mid-Atlantic Regional Joint Board a/w Amal-
gamated Clothing and Textile Workers Union, AFL±
CIO against Filip J. Novac, d/b/a FJN Manufacturing,
and/or Jovanca Novac, an Individual d/b/a KD Sports-wear (Respondent KD), the General Counsel of the
National Labor Relations Board, on November 20,
1990, issued a complaint and notice of hearing alleging
that Respondent FJN and Respondent KD were alter
egos and a single employer, and that they violated Sec-
tion 8(a)(1), (3), and (5) of the National Labor Rela-
tions Act. Although properly served copies of the
charge, amended charge, and complaint, the Respond-
ents have failed to file an answer.5On November 20, 1990, Cases 6±CA±22351, 6±CA±22356, 6±CA±22361, and 6±CA±22998 were consoli-
dated.On March 11, 1991, the General Counsel filed aMotion for Summary Judgment, with exhibits attached.
On March 14, 1991, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted6No timely response was received by the Board. On
March 28, 1991, however, the Board's Regional Office
for Region 6 received a document written in behalf of
Filip J. Novac, the Respondent, that referred to Case
6±CA±22998. The document stated, inter alia, that
Filip J. Novac is a debtor in a voluntary bankruptcy
proceeding, that all claims for damages should be filed
with the Bankruptcy Court, that the Board has a basis
for objecting to confirmation of a plan for reorganiza-
tion if it believes that wrongful labor practices are con-
tinuing, and that the Board has adequate means avail-
able through the bankruptcy process to ensure that al-
leged wrongful conduct does not continue. The docu-
ment concluded with a request by Respondent Filip J.
Novac that the complaint in Case 6±CA±22998 be dis-
missed. Although the document was styled ``Response
to Complaint'' it did not purport to respond to any
complaint allegations in Case 6±CA±22998.7The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion For Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations of a complaint shall be
deemed admitted if an answer is not filed within 14
days from services of the complaint, unless good cause
is shown. Section 102.20 also provides that any com-
plaint allegation that is not denied or disputed is
deemed to be admitted as true and shall be so found
by the Board.The consolidated complaint in Cases 6±CA±22351,6±CA±22356, and 6±CA±22361 states that unless an
answer is filed within 14 days of service, ``all the alle- 657FJN MFG.8To the extent that either the December 10, 1990, or the March28, 1991 document raises a claim of bankruptcy as a defense, we
note that a respondent's claim of bankruptcy will not stay unfair
labor practice charges against a respondent. It is well settled that the
institution of bankruptcy proceedings does not deprive the Board of
jurisdiction or authority to entertain and process an unfair labor prac-
tice case to its final disposition. Phoenix Co., 274 NLRB 995(1985), Cardinal Services, 295 NLRB 933 (1989). Board pro-ceedings fall within the exception to the automatic stay provision for
proceedings by a governmental unit to enforce its police or regu-
latory powers. See Phoenix Co., id., and cases cited therein.9The consolidated complaint relies on the bargaining order re-quested as the basis for alleging that Respondent FJN violated Sec.
8(a)(5) and (1) by refusing to bargain with the Union. Similarly, the
complaint in Case 6±CA±22998 relies on the bargaining order re-
quested in the consolidated complaint in alleging that Respondents
FJN and KD violated Sec. 8(a)(5) and (1) by refusing to bargain
with the Union.10See Control & Electrical System Specialists, 299 NLRB 642(1990); Protection Sprinkler Systems, 295 NLRB 1072 (1989);Binney's Casting Co., 285 NLRB 1095 (1987); Bravo Mechanical,300 NLRB 1019 (1990).Whether the discharge of 10 employees and other unfair laborpractices have occurred in a unit of 11 employees or 1100 clearly
is an important factor in determining whether it is appropriate for
the Board to issue a bargaining order. The Board has informed the
General Counsel through published precedent that allegations of unit
size and dissemination are required in order for the Board to grant
the extraordinary remedy of a bargaining order in a no answer sum-
mary judgment case. We are merely applying that precedent here.
Although the complaints in this case may constitute adequate notice
pleadings for purposes of holding a hearing, contrary to our dis-
senting colleague, we do not find them sufficient to warrant sum-
mary judgment based on their factual allegations.11The consolidated complaint also alleges that December 22,1989, the Union requested that Respondent FJN recognize and bar-
gain collectively with it as the exclusive representative of the em-
ployees in the appropriate unit, and that on the same date, Respond-
ent FJN failed and refused to do so. The complaint in Case 6±CA±
22998 also alleges that on about June 18, 1990, the Union requested
that the Respondent alter ego, i.e., the collective entity of Respond-
ents FJN and KD, recognize and bargain with it, and that, on the
same date, the Respondents refused to do so. In the absence of an
answer to the consolidated complaint or to the complaint in Case 6±
CA±22998, we find these allegations to be admitted. Because the
8(a)(5) and (1) allegations in both the consolidated complaint and
the complaint in Case 6±CA±22998 are tied to the bargaining order
remedy, we shall leave their disposition to the judge.gations in the Consolidated Complaint shall be deemedto be admitted to be true and shall be so found by the
Board.'' As noted, the Respondent, Filip J. Novac,
d/b/a FJN Manufacturing, although granted two exten-
sions of time in which to file an answer to the consoli-
dated complaint, has failed to filed an answer to the
consolidated complaint, and has failed to file a re-
sponse to the Notice to Show Cause. Similarly, the
complaint in Case 6±CA±22998 states that unless an
answer is filed within 14 days of service, ``all the alle-
gations in the Complaint shall be deemed to be admit-
ted to be true and shall be so found by the Board.''
As noted above, nothing purporting to be an answer to
the complaint in Case 6±CA±22998 has been filed8Tothe extent that the document filed on behalf of Filip
J. Novac on December 10, 1990, by the standing trust-
ee, or the document filed on behalf of Filip J. Novac,
received by the Regional Office on March 28, 1991,
might be considered an answer to the complaint, we
note that neither specifically denies any complaint alle-
gation. Accordingly, all allegations are deemed to be
admitted.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment insofar as
the consolidated complaint in Cases 6±CA±22351, 6±
CA±22356, and 6±CA±22361 alleges that the Respond-
ent violated Section 8(a)(1), (3), and (4) of the Act. In
the absence of good cause being shown for the failure
to file a timely answer, we grant the General Counsel's
Motion for Summary Judgment insofar as the com-
plaint in Case 6±CA±22998 alleges that Respondent
KD is an alter ego of Respondent FJN, a single em-
ployer with Respondent FJN, and that it violated Sec-
tion 8(a)(3) and (1) of the Act.The consolidated complaint further alleges that Re-spondent FJN's unfair labor practices are so serious
and substantial that a bargaining order is required.9In determining whether a bargaining order is appro-priate to protect employee sentiments and to remedy an
employer's misconduct, the Board examines the natureand pervasiveness of the employer's unfair labor prac-tices. NLRB v. Gissel Packing Co., 395 U.S. 573(1969). In weighing a violations's pervasiveness, rel-
evant considerations include ``the number of employ-
ees directly affected by the violation, the size of the
unit, the extent of dissemination among the work
force, and the identity of the perpetrator of the unfair
labor practice.'' Michigan Expediting Service, 282NLRB 210, 211 (1986).The consolidated complaint alleges that RespondentFJN threatened, interrogated, and created an impres-
sion of surveillance among an unspecified number of
employees and unlawfully discharged 10 employees.
The consolidated complaint further alleges in
conclusionary terms that the unfair labor practices pre-
clude the holding of a fair election and that therefore
a bargaining order is warranted. Although the unfair
labor practices here are serious, the consolidated com-
plaint does not allege the size of the unit or the extentof the dissemination, if any, of the violations among
the employees not directly affected by them. Accord-
ingly, we deny the General Counsel's Motion for Sum-
mary Judgment insofar as it alleges that a bargaining
order is appropriate and that the Respondent therefore
violated Section 8(a)(5) and (1) of the Act.10We shallremand the case for a hearing before an administrative
law judge on the issue of whether a bargaining order
is an appropriate remedy under the circumstances of
this case.11On the entire record, the Board makes the following 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
FINDINGSOF
FACTI. JURISDICTIONThe Respondent, Filip J. Novac, d/b/a as FJN Manu-facturing (FJN), is a sole proprietorship engaged in the
business of manufacturing and assembling clothing,
initially with an office and place of business in Allen-
town, Pennsylvania, and then in New Bethlehem,
Pennsylvania. During the 12-month period ending De-
cember 31, 1989, Respondent FJN sold and shipped
from its facilities products, goods, and materials valued
in excess of $50,000 directly to American Argo Corp.
and Wright's Knitwear Corp., enterprises which are di-
rectly engaged in interstate commerce.Respondent FJN established Respondent KD as asubordinate entity to, and disguised continuation of,
Respondent FJN's business of the manufacture and as-
sembly of clothing. Respondent KD commenced oper-
ations about early to mid-June 1990 and continues to
date, with an office and place of business in Butler,
Pennsylvania, where it is engaged in the manufacture
and assembly of clothing. Based on a projection of its
operations since about June 1, 1990, Respondent KD
annually will sell and ship from its facility in Butler,
Pennsylvania, products, goods, and materials valued in
excess of $50,000 directly to American Argo Corp.,
Wright's Knitwear Corp., and Kahn Lucas-Lancaster
Inc., enterprises which are themselves directly engaged
in interstate commerce.We find that Respondent FJN and Respondent KDare employers engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act, that the Union
is a labor organization within the meaning of Section
2(5) of the Act, and that Respondent FJN and Re-
spondent KD are alter egos and a single employer
within the meaning of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
On about December 20, 1989, Respondent FJN, act-ing through Filip J. Novac, the owner of Respondent
FJN and a statutory supervisor and agent of it, created
an impression among employees that their union ac-
tivities were under surveillance by Respondent FJN.On about December 22, 1989, Respondent FJN, act-ing through Jovanca Novac, a statutory supervisor and
agent of Respondent FJN, threatened employees with
plant closure if they selected the Union as their bar-
gaining representative.On about December 22, 1989, Respondent FJN, act-ing through Filip J. Novac, informed its employees
that it would be futile for them to select the Union as
their bargaining representative.On about December 28 and 29, 1989, RespondentFJN, acting through Filip J. Novac, interrogated em-
ployees regarding their union membership, activities,
and sympathies.On about December 28, 1989, Respondent FJN, act-ing through Filip J. Novac, by telephone, interrogated
its employees regarding their union membership, ac-
tivities, and sympathies.On about December 28, 1989, Respondent FJN, act-ing through Filip J. Novac, by telephone, threatened
employees by conditioning their continued employment
on their renouncing their support for the Union.By the conduct described in the paragraphs above,we find that Respondent FJN has interfered with, re-
strained, and coerced and is interfering with, restrain-
ing, and coercing employees within the meaning of
Section 8(a)(1) of the Act.On December 20, 1989, Respondent FJN dischargedDeborah J. Kemp. On December 28, 1989, Respondent
FJN discharged Judith Guthrie, Karla Kreibel, Diane
Smith, Debra Toy, and Joyce Truitt. On December 29,
1989, Respondent FJN discharged Donna Atcheson
and Crystal Rearick. On January 2, 1990, Respondent
FJN discharged Michael Delp and Maxine Duncan. On
December 29, 1989, Respondent FJN conditioned the
reemployment of its employees on their renouncing
their support for the Union.Respondent FJN discharged and refused to reemploythe employees named above because the employees,
joined, supported, or assisted the Union, because they
engaged in concerted activities for the purpose of col-
lective bargaining or other mutual aid or protection,
and in order to discourage employees from engaging in
those activities. By the conduct described in this para-
graph, Respondent FJN has discriminated and is dis-
criminating in regard to the hire or tenure or terms or
conditions of employment of its employees, thereby
discouraging membership in a labor organization, and
Respondent FJN has been engaging in unfair labor
practices within the meaning of Section 8(a)(3) and (1)
of the Act.The discharge of Deborah J. Kemp on December 20,1989, was for the additional reason that Kemp filed an
unfair labor practice charge with the Board. By this
conduct, Respondent FJN has discriminated and is dis-
criminating against employees for filing charges under
the Act, and has thereby been engaging in an unfair
labor practice within the meaning of Section 8(a)(4)
and (1) of the Act.In early to mid-June 1990, Respondent FJN estab-lished Respondent KD as a subordinate entity to and
disguised continuation of Respondent FJN's business.
Respondent FJN and Respondent KD are, and at all
material times have been, alter egos and a single em-
ployer within the meaning of the Act.Since about June 18, 1990, and continuing to date,Respondent KD, and Respondent FJN and Respondent
KD collectively as alter egos and a single employer,
have refused to employ Linda Fair, Linda Helper, Mi-
chael Delp, Maxine Duncan, Judith Guthrie, Karla 659FJN MFG.Kreibel, Crystal Rearick, Diane Smith, Debra Toy,Joyce Truitt, and Deborah J. Kemp. Respondent FJN
and Respondent KD collectively refused to hire these
persons because they joined, supported, or assisted the
Union, and engaged in concerted activities for the pur-
pose of collective bargaining or other mutual aid or
protection, and in order to discourage employees from
engaging in those activities. By the conduct described
in this paragraph, Respondent KD and Respondents
FJN and KD have discriminated and are discriminating
in regard to the hire or tenure or terms or conditions
of employment of their employees, thereby discour-
aging membership in a labor organization, and Re-
spondent KD and Respondent FJN have been engaging
in unfair labor practices within the meaning of Section
8(a)(3) and (1) of the Act.CONCLUSIONSOF
LAW1. By creating an impression among employees thattheir union activities were under surveillance; by
threatening employees with plant closure if they se-
lected the Union as their bargaining representative; by
informing employees that it would be futile for them
to select the Union as their bargaining representative;
by interrogating employees regarding their union mem-
bership, activities, and sympathies; by interrogating by
telephone employees regarding their union member-
ship, activities, and sympathies; and by threatening
employees by conditioning their continued employment
on their renouncing their support for the Union, Re-
spondent FJN interfered with, restrained, and coerced
and is interfering with, restraining, and coercing em-
ployees in the exercise of their rights guaranteed in
Section 7 of the Act, and Respondent FJN thereby has
been engaging in unfair labor practices within the
meaning of Section 8(a)(1) of the Act.2. By discharging its employees Deborah J. Kemp,Judith Guthrie, Karla Kreibel, Diane Smith, Debra
Toy, Joyce Truitt, Donna Atcheson, Crystal Rearick,
Michael Delp, and Maxine Duncan because they
joined, supported, or assisted the Union, because they
engaged in concerted activities for the purpose of col-
lective bargaining or other mutual aid or protection,
and in order to discourage employees from engaging in
such activities, and by conditioning their reemployment
on their renouncing their support for the Union, Re-
spondent FJN has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(3) and (1) of the Act.3. By discharging Deborah J. Kemp for the addi-tional reason that Kemp filed an unfair labor pratice
charge with the Board, Respondent FJN has engaged
in an unfair labor practice within the meaning of Sec-
tion 8(a)(4) and (1) of the Act.4. By refusing to employ Linda Fair, Linda Helper,Michael Delp, Maxine Duncan, Judith Guthrie, KarlaKreibel, Crystal Rearick, Diane Smith, Debra Toy,Joyce Truitt, and Deborah J. Kemp because those per-
sons joined, supported, or assisted the Union, and en-
gaged in concerted activities for the purpose of collec-
tive bargaining or other mutual aid or protection, and
in order to discourage employees from engaging in
such activities, Respondent FJN and Respondent KD,
individually and as alter egos and single employers,
have engaged in unfair labor practices within the
meaning of Section 8(a)(3) and (1) of the Act.5. These unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondents, Filip J. Novac,d/b/a FJN Manufacturing and/or Jovanca Novac, d/b/a
KD Sportswear, Allentown, New Bethlehem, and/or
Butler, Pennsylvania, have violated Section 8(a)(1),
(3), and (4) of the Act, we shall order them to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. We shall
order the Respondents to offer to employees Deborah
J. Kemp, Judith Guthrie, Karla Kreibel, Diane Smith,
Debra Toy, Joyce Truitt, Donna Atcheson, Crystal
Rearick, Michael Delp, and Maxine Duncan immediate
and full reinstatement to their former jobs or, if those
jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or other
rights or privileges previously enjoyed, and to make
them whole for any loss of earnings and other benefits
suffered as a result of the discrimination against them.
We shall also order the Respondents to offer Linda
Fair and Linda Helper the employment that they would
have been offered but for the Respondents' unlawful
discrimination against them. Backpay shall be com-
puted as prescribed in F.W. Woolworth Co
., 90NLRB 289 (1950), with interest to be computed in the
manner prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987). We shall order the Respond-
ents to remove from their files any references to the
unlawful discharges of or refusals to hire the above-
named employees and to notify them in writing that
this has been done and that the discharges will not be
used against them in any way. Finally, as noted above,
we shall also remand the 8(a)(5) allegations for a hear-
ing on the limited issue of whether a bargaining order
is an appropriate remedy under the circumstances of
this case.ORDERThe National Labor Relations Board orders that theRespondents, Filip J. Novac, d/b/a FJN Manufacturing
and/or Jovanca Novac, d/b/a KD Sportswear, Allen-
town, New Bethlehem, and/or Butler, Pennsylvania,
their officers, agents, successors, and assigns, shall 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1. Cease and desist from(a) Creating the impression among employees thattheir union activities are under surveillance.(b) Threatening employees with plant closure if theyselect Mid-Atlantic Regional Joint Board a/w Amal-
gamated Clothing and Textile Workers Union, AFL±
CIO as their bargaining representative.(c) Informing employees that it would be futile toselect Mid-Atlantic Regional Joint Board a/w Amal-
gamated Clothing and Textile Workers Union, AFL±
CIO as their bargaining representative.(d) Interrogating employees regarding their unionmembership, activities, and sympathies.(e) Threatening employees by conditioning theircontinued employment on their renouncing their sup-
port for Mid-Atlantic Regional Joint Board a/w Amal-
gamated Clothing and Textile Workers Union, AFL±
CIO as their bargaining representative.(f) Discharging and refusing to employ employees,or otherwise discriminating against employees, because
they supported or assisted Mid-Atlantic Regional Joint
Board a/w Amalgamated Clothing and Textile Workers
Union, AFL±CIO or because they filed charges under
the National Labor Relations Act.(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Deborah J. Kemp, Judith Guthrie, KarlaKreibel, Diane Smith, Debra Toy, Joyce Truitt, Donna
Atcheson, Crystal Rearick, Michael Delp, and Maxine
Duncan immediate and full reinstatement to their
former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to
their seniority or other rights or privileges previously
enjoyed, and make them whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against them, in the manner set forth in the
remedy section of this decision.(b) Remove from their files any references to theunlawful discharges or refusals to employ of the
above-named employees and notify them in writing
that this has been done and that the discharges and the
refusals to employ will not be used against them in
any way.(c) Offer to Linda Fair and Linda Helper the em-ployment that would have been offered to them but for
the unlawful discrimination against them, if those jobs
no longer exist, to substantially equivalent positions,
and make them whole for any loss of earnings and
other benefits resulting from the discrimination against
them, with interest.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay
due under this Order.(e) Post at their Allentown, New Bethlehem, and/orButler, Pennsylvania facilities copies of the attached
notice marked ``Appendix.''12Copies of the notice, onforms provided by the Regional Director for Region 6,
after being signed by the Respondents' authorized rep-
resentatives, shall be posted by the Respondents imme-
diately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where
notices are customarily posted. Reasonable steps shall
be taken by the Respondents to ensure that the notices
are not altered, defaced, or covered by any other mate-
rial.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondents have taken to comply.ITISFURTHEROREDERED
that the 8(a)(5) and (1) al-legations are remanded to the Regional Director for the
purpose of holding a hearing before an administrative
law judge on those issues.MEMBERRAUDABAUGH, dissenting in part.Contrary to my colleagues, I would impose a bar-gaining order on the Respondents, as requested by the
General Counsel in the complaint.By failing to file an answer, the Respondents haveadmitted to the following unfair labor practices: threat-
ening employees with plant closure if they selected the
Union as their bargaining representative; creating an
impression among their employees that their union ac-
tivities were under surveillance; informing their em-
ployees that it would be futile for them to select the
Union as their bargaining representative; interrogating
their employees regarding their union membership, ac-
tivities, and sympathies; threatening their employees by
conditioning their continued employment on their re-
nouncing their support for the Union; discharging nine
employees because of their union or other concerted
activities; discharging another employee because of her
union or other concerted activities and because of her
filing an unfair labor practice charge with the Board;
and conditioning the reemployment of these employees
on their renouncing their support for the Union.The Respondents have further admitted that theseacts ``are so serious and substantial in character that
the possibility of erasing the effects of these unfair
labor practices and of conducting a fair election by the
use of traditional remedies is slight, and the employ-
ees' sentiments regarding representation, having been
expressed through authorization cards, would, on bal- 661FJN MFG.1NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).2In view of my position, I would overrule the case cited at fn.10 of the majority opinion.ance, be protected better by issuance of a bargainingorder than by traditional remedies alone.'' In addition,
the Respondents have admitted that the Union rep-
resented a majority of the unit employees, that the
Union was their exclusive bargaining representatives,
that the Union demanded recognition, and that the Re-
spondents' failure and refusal to recognize and bargain
with the Union violated Section 8(a)(1) and (5) of the
Act.Despite these admissions, my colleagues refuse toimpose a bargaining order. The sole basis for their re-
fusal is that the complaint ``does not allege the size of
the unit or the extent of the dissemination, if any, of
the violations among the employees directly affected
by them.'' There is no legal or logical basis for this
position.The Board's Rules and Regulations provide that thecomplaint must contain ``a clear and concise descrip-
tion of the acts which are claimed to constitute unfair
labor practices.'' See Section 102.15. However, there
is no requirement that the complaint contain the evi-dence which establishes that these acts are unfair laborpractices. Thus, for example, an 8(a)(3) complaint
would plead that the respondent discharged an em-
ployee because of his union activities and that the dis-
charge violated Section 8(a)(3). The complaint need
not plead the evidentiary support for this allegation,
i.e., that the employee was a union adherent, that the
respondent had knowledge of his union activities, that
the timing of the discharge was suspect, and that the
respondent had animus toward the union. Although
such facts are clearly relevant to the alleged unfair
labor practice and would be adduced at the hearing by
the General Counsel, the complaint states a valid cause
of action and the General Counsel is entitled to sum-
mary judgment in such case if the respondent fails to
file an answer. Similarly, complaints, such as the in-
stant one, routinely plead the supervisory status of
those alleged to have committed unfair labor practices,
without pleading the evidentiary indicia of their super-
visory status, and the Board, including my colleagues
in this case, give effect to a respondent's admission of
this legal conclusion.Applying these principles to the instant case, theGeneral Counsel's complaint alleged the acts that con-
stitute the 8(a)(1) and (3) unfair labor practices; he fur-
ther alleged the Gissel1test for the imposition of a bar-gaining order; and he alleged the refusal to bargain as
the act that constituted an 8(a)(1) and (5) unfair labor
practice. The Respondents admitted all of that. It was
not necessary for the General Counsel to allege the
evidentiary factors that support these allegations. Ac-
cordingly, I would not find technical fault with thecomplaint and I would enter a bargaining order basedon the Respondents' admissions.2APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
create the impression among employ-ees that their union activities are under surveillance.WEWILLNOT
threaten employees with plant closureif they select Mid-Atlantic Regional Joint Board a/w
Amalgamated Clothing and Textile Workers Union,
AFL±CIO as their bargaining representative.WEWILLNOT
inform employees that it would be fu-tile to select Mid-Atlantic Regional Joint Board a/w
Amalgamated Clothing and Textile Workers Union,
AFL±CIO as their bargaining representative.WEWILLNOT
interrogate employees regarding theirunion membership, activities, and sympathies.WEWILLNOT
threaten employees by conditioningtheir continued employment on their renouncing their
support for Mid-Atlantic Regional Joint Board a/w
Amalgamated Clothing and Textile Workers Union,
AFL±CIO as their bargaining representative.WEWILLNOT
discharge or refuse to employ em-ployees, or otherwise discriminate against employees,
because they supported or assisted Mid-Atlantic Re-
gional Joint Board a/w Amalgamated Clothing and
Textile Workers Union, AFL±CIO or because they
filed charges under the National Labor Relations Act.WEWILLNOT
in any like or related manner interferewith, restrain, coerce employees in the exercise of the
rights guaranteed them by Section 7 of the Act.WEWILL
offer the following employees immediateand full reinstatement to their former jobs or, if those
jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or other
rights or privileges previously enjoyed, and WEWILL
 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
make them whole for any loss of earnings and otherbenefits resulting from our discrimination against them,
with interest.Deborah J. KempJudith Guthrie
Karla KreibelDiane Smith

Debra ToyJoyce Truitt

Donna AtchesonCrystal Rearick

Michael DelpMaxine Duncan
WEWILL
notify the above-named employees that wehave removed from our files any references to their
unalwful discharges and/or refusals to employ and thatwe will not use the discharges or refusals to employagainst them in any way.WEWILL
offer to Linda Fair and Linda Helper theemployment that they would have been offered to
them but for the unlawful discrimination against them,
or to substantially equivalent positions, and WEWILL
make them whole for any loss of earnings and other
benefits resulting from our discrimination against them,
with interest.FILIPJ. NOVAC, D/B/AFJN MANUFAC-TURINGAND
/ORJOVANCANOVAC, D/B/AKD SPORTSWEAR